Citation Nr: 1726489	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension (SMP) on account of the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2010, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in October 2011 he withdrew his hearing request. 

The case was remanded for further development in January 2015.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran has a factual need for regular aid and attendance.


CONCLUSION OF LAW

The criteria for SMP for aid and attendance have been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

Entitlement to SMP 

An increased rate of pension is available, in the form of SMP, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound. 38 U.S.C.A. § 1521; see also 38 C.F.R. § 3.351.  In this case, the Veteran does not have a disability rated as permanent and total.  Therefore, the issue is whether SMP by reason of the need for aid and attendance is warranted.  The Board notes that the aid and attendance rate is a greater benefit than the housebound rate.

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351 (c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352 (a).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In November 2007, the Veteran submitted a claim for entitlement to special monthly pension based upon regular need for aid and attendance.  The Veteran reported that he had suffered a severe spinal cord injury during a motorcycle accident in April 2007, and that he requires regular aid and attendance with his activities of daily living as a result of his injuries.  

An October 2007 medical opinion was submitted from one of the Veteran's treating physicians, J.C., M.D., regarding the level of care that the Veteran requires.  J.C., M.D. stated that the Veteran was unable to dress unassisted, bathe unassisted, go to the bathroom unassisted, and eat unassisted.  The physician stated that the Veteran required the aid and assistance of another person to protect himself from the hazards of daily living due to his diagnosed disabilities.  The physician also noted that improvement of the Veteran's condition was not likely.  

In October 2007, the Veteran was discharged from a physical rehabilitation facility.  Long term goals included: modified independence with upper and lower body dressing including item retrieval with adaptive equipment.  A summary of the Veteran's progress stated that the Veteran had made remarkable progress through the course of therapy.  He increased his functional independence since initiation of dynamic splinting and was able to put on and take off a t-shirt and shorts with and elastic waistband with setup. It was noted that he would benefit from additional treatments; however, he failed to get insurance approval.

In a November 2007 neurological evaluation, A.M., M.D. stated that the Veteran demonstrated worsening right hemiparesis.  The Veteran was noted to drag his right lower extremity when he walks and his right hand had decreased range of motion and use.

In December 2007, the Veteran's wife reported that the Veteran has very little use of arms and hands.  She stated that his condition causes him to need help dressing, using the bathroom, showering, and eating.  She stated that he cannot open doors and he has trouble keeping balanced when trying to walk.

A February 2008 VA examination was afforded to the Veteran.  The examiner did not review the Veteran's claims file.  The examiner stated that the Veteran did not require an attendant in reporting to the examination, but it was noted that the Veteran's wife accompanied him and she drove them to the appointment.  The examiner stated that the Veteran ambulates with a prescribed cane.  The examiner stated that the Veteran had no functional restrictions with reference to strength and coordination and ability to self-feed, fasten clothing, bathe or toileting due to his upper extremities.  The examiner also stated that the Veteran's lower extremities did not demonstrate any deficits of weightbearing, balance, or propulsion.  The examiner opined that the Veteran does not require the regular assistance of another person in attending to the ordinary activities of daily living, and that he may require minimal assistance of another in protecting himself from the ordinary hazards of his daily environment.  

In April 2010, the Veteran stated that his condition was continuing to worsen.  

In November 2013, the Veteran sought treatment at the VA Mobile Outpatient Clinic (OPC). The Veteran reported "weakness all over" but more severe weakness of the right leg.  The Veteran was noted to walk with a cane, and had a history of falls, though none recently.   

In November 2014, it was noted that the Veteran had fallen "a month ago and landed on his head."

In May 2016, the Veteran was noted to have syncopal episodes off/on for approximately 9 years.  The Veteran will feel lightheaded/nauseated and has to sit down, otherwise he will pass out.

The Veteran received VA examinations pursuant to the Board's remand, including an opinion regarding the need for aid and attendance in December 2016.  The examiner noted the Veteran was not bedridden or currently hospitalized, and could travel beyond his domicile.  The examiner opined that the regular assistance of another person in attending the ordinary activities of daily living is not required and the assistance of another in protecting himself form the ordinary hazards of his daily environment is not required.  The examiner stated that the Veteran had shown interval improvement and stabilization over time and was currently independent with activities of daily living.  The examiner also cited the October 2007 rehabilitation summary that noted that the Veteran iincreased his functional independence since initiation of dynamic splinting.

Upon review of the evidence, the Board finds the evidence to be in equipoise regarding whether the Veteran has a factual need for regular aid and attendance, accordingly, the Board resolves the benefit of the doubt in favor of the Veteran and finds that entitlement to SMP based on the need for aid and attendance is warranted. 
While the evidence of record indicates at least some increased independence of the Veteran between November 2007 and his most recent VA treatment, the Board finds that significant impairments to the Veteran's ability to complete activities of daily living and protect himself from hazards in his environment were not addressed by either the 2008 or 2016 VA examiner.  The record indicates that the Veteran has had uncontrolled, recurrent syncopal episodes since his motorcycle accident in 2007.  These episodes have caused the Veteran to fall on multiple occasions including a fall in October 2014, where the Veteran landed on his head.  A subsequent MRI of the cervical spine indicated new spinal cord atrophy at C5-6.  It has been noted that the Veteran's syncopal episodes have caused him to fall, despite his use of a prescribed cane, and have almost completely removed his ability to drive.  These episodes and their effect on the Veteran's ability to protect himself in his ordinary environment have not been discussed by either VA examiner.  

Further, the 2016 examiner frequently cites the improvement shown by the 2007 rehabilitation center, which indicated functional independence since initiation of dynamic splinting; however, the examiner does not discuss that the same report indicated long-term goals of modified independence with upper and lower body dressing and that the Veteran's increased functional independence was noted to require specialized clothing and prior set-up for the Veteran.  

While the Board notes the Veteran can travel outside his home, the Veteran has reported difficulty dressing and toileting.  The issues toileting were even noted by the 2008 VA examiner.  The evidence also demonstrates that the Veteran has difficulty with ambulation.  Despite use of a prescribed cane, the Veteran has demonstrated symptoms of chronic imbalance and weakness of the right lower extremity.  In addition to these symptoms, he has recurrent, unexpected episodes of syncope that have caused him to fall, periodically.  The Board finds that these present a recurrent danger to the Veteran in his ordinary environment.  As such, the collective evidence demonstrates a factual need for aid and attendance.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, entitlement to a SMP based on the need for regular aid and attendance is granted.


ORDER

SMP based on the need for regular aid and attendance is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


